Citation Nr: 0119160	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99 18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $14,480.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from April 1941 to October 
1943.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO decision of the 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of death pension 
benefits in the calculated amount of $14,480.  


FINDINGS OF FACT

1.  From April 1996 to March 1999, the appellant received VA 
death pension benefits in an amount which failed to take into 
consideration her receipt of Social Security benefits, and 
such resulted in the creation of a death pension overpayment 
of $14,480.  

2.  There was no fraud, misrepresentation, or bad faith on 
the part of the appellant in the creation of the overpayment.

3.  Although the appellant's fault in creating the 
overpayment outweighs VA fault, and there is some unjust 
enrichment, recovery of the overpayment would cause undue 
financial hardship and defeat the purpose of death pension 
benefits.  Based on all factors, it would be inequitable for 
the VA to recover the overpayment from the appellant.



CONCLUSION OF LAW

There are no statutory bars to waiver of recovery of the 
overpayment of VA death pension benefits in the amount of 
$14,480, and recovery of the debt would be against equity and 
good conscience. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran died in April 1995, and the appellant is his 
surviving spouse.  She filed a claim for death pension 
benefits in May 1995.  On the claim form, she reported that 
she was not receiving any Social Security benefits, and that 
she was receiving $438 per month SSI (Supplemental Security 
Income). 

In July 1995, she was informed that her claim for death 
pension had been approved, effective in April 1995.  She was 
informed that her award was based on countable annual income 
of $0, which included $0 in Social Security income.  She was 
also informed that her rate of pension depended on her income 
and that of her dependents, and that her payments must be 
adjusted whenever this income changed.  She was informed that 
she must notify the VA immediately if income was received 
from any source not shown, or if any income changed, and that 
her failure to promptly tell the VA about income changes may 
create an overpayment which would have to be repaid.  

In February 1996, the appellant was sent a letter from the 
VA, reminding her to tell the VA immediately if she had 
income now which had not been previously reported.  This 
letter noted that, "For example, if you start receiving 
Social Security benefits, report the total of the check 
amount plus any Medicare deduction.  If there are no changes 
in your income, you do not have to do anything.  Be sure to 
notify us as soon as Social Security benefits are granted.  
If you do not advise us promptly, an overpayment may be 
created which you will have to repay."

In December 1998, she was informed that the VA proposed to 
stop her payments effective April 1, 1995, due to evidence 
received showing she was receiving Social Security in the 
monthly amount of $457.80.  She was advised that the 
termination would not be made for 60 days in order for her to 
submit evidence showing that the adjustment should not be 
made, and that if she continued to accept payment at the 
current rate for the next 60 days, she would have to repay 
all or part of those benefits.  

In January 1999, she responded that the only income she 
received in 1995 was SSI.  She stated that after the veteran 
died she started drawing Social Security disability in the 
amount of $300 per month, and it was now $412 per month.  

In March 1999, she was informed that based on information 
received from the Social Security Administration (SSA), her 
pension had been reduced effective May 1, 1996, due to her 
receipt of Social Security benefits.  Because of this change, 
she had been paid too much, and she would be informed shortly 
of the amount, and of the methods for repayment.  By separate 
letter from the Debt Management Center in April 1999, she was 
informed that she owed the VA $14,480.  She requested a 
waiver of repayment of the overpayment.  

In an April 1999 financial status report, the appellent 
indicated she was born in 1922.  She reported monthly income 
of $465, consisting of $412 in Social Security benefits and 
$53 in VA death pension benefits.  She reported monthly 
expenses of $665 for food, mortgage, utilities, etc.  Her 
only reported asset was a 1989 car.

In a May 1999 decision, the RO denied the waiver claim, 
finding that waiver was precluded by bad faith on the part of 
the appellant in creation of the debt.

In a May 1999 statement, the appellant said that when the 
veteran died she was receiving SSI, and this was later 
changed to Social Security benefits, but she did not know the 
difference between the two benefits.  She said this was her 
mistake and she should have asked the SSA for clarification.  
She asked that the VA waive recovery of the death pension 
overpayment, noting that it would be a hardship on her to 
repay the debt and she could not even make ends meet at the 
present time.

In a May 1999 financial status report, the appellant 
indicated that her monthly income was $518, from Social 
Security and VA benefits, and that her monthly expenses 
(which she itemized) were $891.51.  Her reported assets were 
a 1989 car and $36 cash.

In her August 1999 substantive appeal, the appellant 
reiterated that recovery of the overpayment would be a 
financial hardship. 

II.  Analysis

A.  Duty to Assist

The appellant has been afforded the opportunity for a 
personal hearing, she has been apprised of the requirements 
to substantiate her claim, and she has not identified 
additional relevant evidence that has not already been sought 
and/or associated with the claims file.  Accordingly, the 
notice and duty to assist provisions of the law have been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

B.  Statutory bars to waiver

The VA death pension overpayment at issue was created due to 
the appellant's failure to notify the VA of the change in her 
benefits disbursed by the Social Security Administration, 
which changed from SSI to standard Social Security benefits.  
The pertinent regulation regarding computation of income for 
improved pension purposes provides that payments from any 
kind from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  Exclusions from 
income do not include Social Security disability benefits.  
38 C.F.R. § 3.272.  However, SSI is considered to be income 
from welfare, and is excluded under 38 C.F.R. § 3.372(a).  VA 
Benefits Manual M21-1, Part IV,  16.02.c(2) (Dec. 15, 1995).

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
appellant's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that she had shown bad 
faith in the creation of the debt, a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Although the appellant received two letters telling her that 
she must inform the VA of any changes in her income, the file 
does not contain any indication of notification to her after 
the February 1996 letter, or after she began receiving Social 
Security benefits in April 1996.  While the statement of the 
case refers vaguely to annual computer generated reminder 
letters, there is no evidence in the file confirming when any 
such letters were sent, or the content of any such letters.  
The Board must base its decision on the record before it, 
which, as noted, does not reflect any reminder letters sent 
after February 1996.

Several years ago, the United States Court of Appeals for 
Veterans Claims (Court) invalidated the definition of bad 
faith relied upon by the Committee in its determination in 
this case.  See Richards v. Brown, 9 Vet.App. 255 (1996).  
Specifically, the Committee, in the instant case, found bad 
faith due to the veteran's willful intention to seek an 
unfair advantage, or neglect or refusal to fulfill some duty 
or contractual obligation.  The Court held that this latter 
clause, set forth in Veterans Benefits Administration 
Circular 20-90-5 (Feb. 12 1990), was invalid, and that bad 
faith was limited to cases in which there was a willful 
intent to seek an unfair advantage.  Id. at 257.  The VA 
Circular definition, as inconsistent with the regulation and 
more veteran-adverse than the regulation, cannot be an 
appropriate basis for a bad faith determination.  Id. at 258.  

The appellant may have been negligent in failing to report 
that she had begun receiving Social Security benefits, 
instead of SSI, despite having received notification that she 
was to immediately report any change in income, to 
specifically include Social Security benefits, two months 
earlier.  However, she did not provide any false information; 
the only occasion on which she provided a statement of her 
income, it was accurately reported.  Thus, there was no overt 
act of deception.  As noted, the record does not verify any 
notification, subsequent to February 1996, of the requirement 
that she report changes in income.  Under these 
circumstances, "bad faith," as contemplated by the 
regulation, requires a more definite showing of "intent to 
seek an unfair advantage" than was displayed by the mere 
failure to notify the VA of the change in benefits from SSI 
to Social Security.  

Consequently, the Board concludes that the appellant's 
actions did not constitute bad faith, nor has fraud or 
misrepresentation been shown, and, therefore, waiver of 
recovery of an overpayment of pension benefits is not 
precluded by law.

C.  Equity and Good Conscience

Where not specifically barred by law, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

Considering the element of fault, there was clearly some 
fault on the part of the appellant in failing to subsequently 
report that she had begun receiving Social Security benefits, 
instead of SSI, despite having received notification that she 
was to immediately report any change in income, to 
specifically include Social Security benefits, two months 
earlier.  However, the record does not verify any 
notification, subsequent to February 1996, of the requirement 
that she report changes in income.   

The appellant contends that the reason she did not notify the 
VA when she began receiving Social Security was that she did 
not realize that Social Security and SSI benefits were not 
the same thing; she did not understand that there was a 
difference between the two.  In disputing this assertion, the 
Committee pointed to her January 1999 statement, in which she 
distinguished SSI from Social Security, and her claim dated 
in May 1995, in which she separately reported her SSI, rather 
than including it with Social Security.  However, the Board 
notes that in her original claim, the $438 had been initially 
entered into the space provided for Social Security income, 
but this had been crossed out and entered as SSI in the space 
for all other income (which is actually below the space for 
entering SSI), in handwriting which obviously differed from 
the remainder of the application and her signature.  This 
indicates that at that point, she was likely unaware of the 
difference; whether it was explained to her at that time is 
unknown.  However, it is noteworthy that both of these 
benefits programs are administered by the SSA and the 
appellant may well have been confused on the matter.  

Nevertheless, she was at fault in failing to report the 
change in type of income, and corresponding VA fault is not 
shown; therefore, in balancing the faults, the appellant's 
fault is greater.  

Concerning the element of undue financial hardship, according 
to a financial status report dated in May 1999, the 
appellant's total monthly income is $518, consisting of 
Social Security and her VA pension.  Her reported monthly 
living expenses are about $892, appear reasonable, and are 
substantially in excess of her income.  She is elderly and 
has no assets to pay the VA debt.  Based on her 
circumstances, it would create an undue financial hardship to 
require her to repay the debt.  

Regarding the other elements of equity and good conscience, 
although there may be some unjust enrichment, recovery of the 
large overpayment would defeat the purpose of the benefit, 
which is to supplement the income of low-income survivors of 
qualifying veterans.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of death pension benefits from the appellant.  
Accordingly, waiver of recovery of the overpayment is 
granted.


ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $14,480 is granted. 




		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

